Case 1:20-cv-23570-BB Document 20 Entered on FLSD Docket 10/12/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 1:20-CV-23570-BB
 MANUEL RODRIGUEZ,
 and MERCEDES RODRIGUEZ, his spouse,
        Plaintiffs,
 vs.
 TARGET CORPORATION,
 a Foreign Profit Corporation,
        Defendant.
 ______________________________________/
                                     NOTICE OF HEARING
        YOU ARE HEREBY NOTIFIED that we will call up for hearing before the Honorable

 Lauren Fleischer Louis, Judge of C. Clyde Atkins U.S. Courthouse, 301 North Miami Avenue,

 11TH Floor, Miami, Florida 33128, on Thursday, October 22, 2020 at 1:00 P.M. or as soon

 thereafter as same can be heard, including the following:

   PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER AND MOTION TO COMPEL

        *Plaintiffs’ seek a protective order specifying that Plaintiff, MANUEL RODRIGUEZ,

 shall not be deposed until Defendant, TARGET CORPORATION, a Foreign Profit Corporation,

 produces video depicting the subject incident, or an order compelling Defendant to produce the

 video before the deposition of Plaintiff.

                                         CERTIFICATES
        SERVICE. I CERTIFY that a true and correct copy of the foregoing was served on October
 12, 2020, upon all counsel on the Service List below via email and/or another means in accordance
 with the Federal Rules of Procedure.

         COMPLIANCE. I CERTIFY that I have in good faith conferred with counsel for Defendant
 by telephone on October 6, 2020, in an effort to resolve this dispute without court action but was
Case 1:20-cv-23570-BB Document 20 Entered on FLSD Docket 10/12/2020 Page 2 of 2




 unsuccessful.


                                          GOLDFARB LAW, P.A.
                                          Attorney for Plaintiffs
                                          2800 Ponce de Leon Blvd
                                          Suite 1100
                                          Coral Gables, FL 33134
                                          Ph: (305) 433-3200
                                          Fax: (305) 428-2418

                                          By:     S/Michael A. Goldfarb
                                          MICHAEL A. GOLDFARB, ESQ.
                                          Florida Bar No: 102639
                                          Michael@goldfarblaw.com
                                          lauren@goldfarblaw.com


                                     SERVICE LIST
 CHARLES P. FLICK, ESQ.
 Florida Bar No: 253324
 SHAWN Y. LIBMAN, ESQ.
 Florida Bar No: 10544
 Attorneys for Target Corporation
 BOWMAN AND BROOKE, LLP
 Two Alhambra Plaza, Suite 800
 Miami, Florida 33134
 Phone No: 305-995-5600
 Fax No: 305-955-6100
 Asst: Maria Esteva – Phone No: 305-995-6086
 Charles.Flick@bowmanandbrooke.com
 Shawn.Libman@bowmanandbrooke.com
 Maria.Esteva@bowmanandbrooke.com

 ALAN GOLDFARB, ESQ.
 Florida Bar No: 146924
 LAW OFFICES OF ALAN GOLDFARB, P.A.
 Attorney for Plaintiffs
 100 SE 2ND Street
 Miami, Florida 33131
 Phone: (305) 371-3111
 Fax: (305) 577-8375
 AGoldfarb@Goldfarbpa.com
 Lcuan@Goldfarbpa.com
